ACCEPTED
                                                                                       04-14-00222-CR
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                12/29/2014 12:02:53 PM
                                                                                         KEITH HOTTLE
                                                                                                CLERK



                             NO. 04-14-00222-CR
                                                                   FILED IN
STATE OF TEXAS                            §    IN THE       4th COURT  OF APPEALS
                                                             SAN ANTONIO, TEXAS
                                          §                12/29/2014 12:02:53 PM
VS.                                       §    Fourth COURT KEITH E. HOTTLE
                                          §                         Clerk
JACOB CORY GONZALES                       §    OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANTS BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Jacob Cory Gonzales, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the 144th Judicial District Court of Bexar

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Jacob Cory

Gonzales. and numbered 2011-CR-8528A.

      3.    Appellant was convicted of Murder.

      4.    Appellant was assessed a sentence of 20 years in TDCJ on February

27,2014.

      5.    Notice of appeal was given on April 2, 2014.

      6.    The clerk's record was filed on May 7, 2014; the reporter's record was
filed on October 3, 2014.

      7.     The appellate brief is presently due on January 2, 2015.

      8.     Appellant requests an extension of time of 14 days from the present

date to January 16, 2014.

      9.     Two extensions to file the brief have been received in this cause.

      10.    Defendant is currently incarcerated.

      11.    Appellant relies on the following facts as good cause for the requested

extension:

      According to Volume 6, pages 149, 150, of the reporter's record, State

Exhibit #96 was included as part of the appellate record by the trial judge. Exhibit

#96 is a complete DVD recording of Appellant and his statement while at the

police station. Only the redacted version of the DVD has been included with the

reporter's record. Appellate counsel left a letter with the Clerk of the 144th District

Court on 12/29/2014 addressed to the court reporter requesting that the record be

supplemented to include State Exhibit #96. A copy is attached.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.
                                       Respectfully submitted,

                                       Mario A. Trevino
                                       315 S. Main
                                       San Antonio, Texas 78204
                                       Tel: (210) 226-0026
                                       Fax:(210)226-8402



                                       BV:                 A-
                                          Mario A. Trevino
                                          State Bar No. 202 11 250
                                          trevinomtrev@aol.com
                                          Attorney for Jacob Cory Gonzales




                        CERTIFICATE OF SERVICE

      This is to certify that on December 29, 2014, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office, Bexar

County, Texas, by personal delivery.




                                       Mario A. Trevino
                                 Mario A. Trevino
                                       Attorney at Law
                           315 South Main Street • San Antonio, Texas 78204
             Office: (210) 226-0026 • Fax: (210) 226-8402 • Email: trevinomtrev@aol.com




12/29/2014


Ms. Kay Gittinger
Official Court Reporter, 144th District Court
Cadena-Reeves Justice Center
300 Dolorosa
San Antonio, Texas 78205

RE: 2011-CR-8528 A
    State of Texas v. Jacob Cory Gonzales
    4th Court of Appeals - 04-14-00222-CR
    Exhibit #96 missing from appellate record

Dear Ms. Gittinger:

According to Volume 6, pages 148 - 150, of the Reporter's Record filed in this case, State's
Exhibit #96 was included as part of the appellate record. I have read the Reporter's Record as
filed as well as viewed the Exhibits and cannot find Exhibit #96. I checked with the Clerk's
Office of the 4th Court of Appeals and Exhibit #96 was not included. Please file in the 4th Court
of Appeals a supplemental reporter's record containing the omitted Exhibit#96.

Please feel free to call me at any time.

Sincerely,


Mario A. Trevino




P.S. I have attached a copy of Vol. 6, pages 149 -150
                                                                   149                                                                      150

 1                    MS. SAENZ:     You want us to redact it             1                    THE BAILIFF:     I'll get him right now.

 2   again?                                                               2                    (Defendant entered)

 3                    THE COURT:     I do.   I want you to take out       3                    THE COURT:     Let the record reflect that

 4   the question, Have you ever been in trouble before, or               4   the defendant, his counsel, and counsel for the State

 5   whatever it was that led to that answer.                             5   are present in open court.

 6                    (A pause in the proceedings)                        6                    You can just come up here and have a seat,

 7                    THE COURT:    All right.   The State has been       7   ma'am.

 8   attempting to redact portions of Exhibit 96 so as to                 8                    (Witness entered the witness stand)

 9   meet my approval.     They haven't gotten there yet.       It's      9                    THE COURT:     I made a statement for the

10   3:00 in the afternoon.        The -- I suggest that we admit        10   record a while ago, not noticing that the defendant was

11   State's Exhibit 96, for the record only, so that any                11   not in the courtroom.      He's entitled to be here when we

12   appellate court will know what we're talking about, and             12   are doing anything relevant to his case.       What I did was

13   that when we get a redacted copy that the jury will see,            13   I told the lawyers that since we do not yet have a

14   we give it a new number.       They're not going to remember        14   redacted copy of the defendant's statement to police

15   what number you said earlier.                                       15   that —     that satisfies me, we're going to go on to

16                    And I further suggest that we go ahead and         16   another witness.

17   proceed with the -- I understand the decedent's mother              17                    Mrs. Cooper is here.    We will hear her

18   is a —     is a witness and is here, and that also a                18   testimony this afternoon.       We will hear also the autopsy

19   doctor,    I presume, an autopsy physician is going to be           19   physician this afternoon, and then we will quit for the

20   here at 3:30.     And with —    that will be our last witness       20   day.     And the witness who was on the stand when I

21   for the day.    We'll bring the detective back Monday.              21   declared a recess earlier will be heard next week.           And

22                   Are we ready for the jury?                          22   I suggested that we —      and have received 96 in evidence

23                   MR. SMITH:     Your Honor, my client is --          23   for the record only, and then when a redacted copy is

24                    THE COURT:    Oh, he's not here.    You're         24   properly presented, I will give that a new number.

25   right.                                                              25                    Okay.   Bring the jury, please.


                         KAY GITTINGER, CSR, RPR                                                  KAY GITTINGER, CSR, RPR
               144TH DISTRICT COURT    BEXAR COUNTY, TEXAS                              144TH DISTRICT COURT    BEXAR COUNTY, TEXAS